Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding 103, applicant’s proposed amendments are sufficient and have overcome the current art rejection. Additionally, a search of prior art failed to yield a reference or references which would render obvious applicant’s claimed invention, specifically, the claimed limitations of “an identifiable feature on a medical device disposable component” being enclosed “within the irradiation device” and using a light source to both illuminate the identifiable feature and irradiate the medical device disposable component and its contents while enclosed within the irradiation device. 
Previously cited prior art, such as Waldo, disclosed an identifiable feature on a medical device disposable component being enclosed within an irradiation device, but did not disclose using a light source to both illuminate the identifiable feature and irradiate the medical device disposable component and its contents to elicit an emission pattern while enclosed within the irradiation device.
Similarly, previously cited prior art such as McInerney disclosed an identifiable feature comprising one or more photo-identifiable entities having emission patterns, but did not disclose use in combination specifically with a medical device disposable component, nonetheless enclosing the identifiable feature on the medical device disposable component within an 
Newly cited prior art Chapman suffers similar deficiencies, disclosing in Col. 9, Lines 50-61, a system consisting of a light box in which containers of biological fluid components are loaded for irradiation treatment, where the containers may include identifiable features (e.g. bar codes). However, Chapman fails to disclose such limitations as the containers being enclosed while the identifiable feature and container are both exposed to a light source to elicit an emission pattern.
Newly cited prior art Briggs suffers similar deficiencies, such as in Col. 1, Line 62 – Col. 2, Line 18, disclosing an “extracorporeal photopheresis system” which can include an integrated reader for retrieving data from a data storage device affixed to a disposable photopheresis kit. However, this reader is for a device such as an RFID tag, NFC chip, SmartCard, or barcode, not an identifiable feature comprising one or more photo-identifiable entities having emission patterns.
Accordingly, applicant’s claims are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chapman et al. (US 6,190,609 B1)
Discloses a system consisting of a light box in which containers of biological fluid components are loaded for irradiation treatment, where the containers may include identifiable features.
Briggs et al. (US 10,434,239 B1)
Discloses an “extracorporeal photopheresis system” which can include an integrated reader for retrieving data from a data storage device, such as an RFID tag, NFC chip, SmartCard, or barcode, affixed to a disposable photopheresis kit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached at (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626